UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4122
TYRON LEIGH,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Asheville.
               Lacy H. Thornburg, District Judge.
                           (CR-98-219)

                  Submitted: November 14, 2002

                      Decided: December 3, 2002

      Before WILKINS, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Tony E. Rollman, Asheville, North Carolina, for Appellant. Thomas
Richard Ascik, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. LEIGH
                              OPINION

PER CURIAM:

   Tyron Leigh appeals his conviction and 240-month sentence for
conspiracy to possess with intent to distribute and to distribute
cocaine and cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), 846
(2000). Leigh’s counsel has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), raising an Apprendi v. New Jer-
sey, 530 U.S. 466, 490 (2000), claim but representing that, in his
view, there are no meritorious issues for appeal. Leigh has filed a pro
se supplemental brief. Finding the issue raised by counsel is without
merit and discerning no other error in the record below, we affirm.

   Leigh contends his sentence is unconstitutional based on Apprendi.
Because Leigh’s sentence of 240 months’ imprisonment does not
exceed the statutory maximum of 240 months set forth in § 841,
Apprendi is not implicated. See United States v. Kinter, 235 F.3d 192,
199-202 (4th Cir. 2000), cert. denied, 532 U.S. 937 (2001); United
States v. Angle, 254 F.3d 514, 518 (4th Cir.) (en banc), cert. denied,
122 S. Ct. 309 (2001).

   In his pro se supplemental brief, Leigh contends he received inef-
fective assistance of counsel during plea negotiations and sentencing.
Because the record does not conclusively establish Leigh’s counsel
was ineffective, this claim is not cognizable on direct appeal and must
be raised under 28 U.S.C. § 2255 (2000). See United States v. Rich-
ardson, 195 F.3d 192, 198 (4th Cir. 1999). We have reviewed the
remaining claims made in Leigh’s pro se supplemental brief and find
them meritless.

   In accordance with Anders, we have reviewed the record for revers-
ible error and found none. We therefore affirm Leigh’s conviction and
240-month sentence. We also deny counsel’s motion to withdraw.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, then counsel may
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
                      UNITED STATES v. LEIGH                      3
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED